Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Notes
The instant Office action replaces the previous Office action dated 8/18/2022.
DETAILED ACTION
Claims 1-10, 13-18, 22-25 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-18, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn (20210065230) in view of Allred et al. (WO 2008127737 A1). 
As per claim 1, 10,18,
Flynn discloses an apparatus comprising:
panel union calculator circuitry to calculate a threshold statistic corresponding to an intermediate union of a panel hierarchy (par 49, 54, 77). Flynn discloses a relationship between total survey respondents and consumers who uniquely responded to the survey. Examiner equates this distinction to applicant’s “panel hierarchy”. 
Flynn does not explicitly disclose:
census union calculator circuitry to calculate a deduplicated audience value corresponding to the intermediate union of a census hierarchy based on the threshold statistic, the deduplicated audience value representative of accesses to media by audience members via network-connected devices.
However, Allred discloses:
census union calculator circuitry to calculate a deduplicated audience value corresponding to the intermediate union of a census hierarchy based on the threshold statistic, the deduplicated audience value representative of accesses to media by audience members via network-connected devices (claim 63). Allred discloses a unique one of the plurality of viewers which examiner equates to applicant’s “deduplicated audience value”.
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Allred’s census union calculator circuitry to calculate a deduplicated audience value corresponding to the intermediate union of a census hierarchy based on the threshold statistic, the deduplicated audience value representative of accesses to media by audience members via network-connected devices to Flynn’s monitoring of audiences of network-based media using information theory to estimate intermediate level unions. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions.
As per claim 2,
Flynn discloses the media is at least one of a webpage, an advertisement, or video (par 11, 27, 58). See also a discussion of “video” throughout Allred.
	As per claim 3,
	Flynn discloses the panel union calculator circuitry is to calculate the threshold statistic based on a plurality of audience metrics corresponding to bottom unions of the panel hierarchy (par 49, 54, 77).
	As per claim 4,
	Flynn discloses the threshold statistic is an invariant quantity between the panel hierarchy and the census hierarchy (par 49, 54, 77).
	As per claims 5,13, 22,
	Flynn discloses the census union calculator circuitry is to calculate a test value for a universe audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic (par 49, 54, 77).
	As per claims 6, 14, 23,
	Allred discloses the census union calculator circuitry is to calculate the deduplicated audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic and the test value (par 273, claim 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Allred’s the census union calculator circuitry is to calculate the deduplicated audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic and the test value to Flynn’s monitoring of audiences of network-based media using information theory to estimate intermediate level unions. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions.
As per claims 7, 15, 24,
	Allred discloses the census union calculator circuitry is to determine whether the deduplicated audience value satisfies a known census audience size from the census hierarchy (par 273, claim 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Allred’s the census union calculator circuitry is to determine whether the deduplicated audience value satisfies a known census audience size from the census hierarchy to Flynn’s monitoring of audiences of network-based media using information theory to estimate intermediate level unions. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions.
As per claims 8, 16, 25,
	Allred discloses in response to the census union calculator circuitry determining the deduplicated audience value does not satisfy the known census audience size, the census union calculator circuitry is to calculate a new test value for the universe audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic (par 273, claim 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Allred’s in response to the census union calculator circuitry determining the deduplicated audience value does not satisfy the known census audience size, the census union calculator circuitry is to calculate a new test value for the universe audience value corresponding to the intermediate union of the census hierarchy based on the threshold statistic to Flynn’s monitoring of audiences of network-based media using information theory to estimate intermediate level unions. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions.
As per claims 9, 17,
	Allred discloses the deduplicated audience value is a first deduplicated audience value, and further including partial union calculator circuitry to calculate a second deduplicated audience value corresponding to a partial union of the census hierarchy when a structure of the census hierarchy is different than a structure of the panel hierarchy, the partial union not included in the panel hierarchy (par 273, claim 63).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Allred’s the deduplicated audience value is a first deduplicated audience value, and further including partial union calculator circuitry to calculate a second deduplicated audience value corresponding to a partial union of the census hierarchy when a structure of the census hierarchy is different than a structure of the panel hierarchy, the partial union not included in the panel hierarchy to Flynn’s monitoring of audiences of network-based media using information theory to estimate intermediate level unions. One would be motivated to do this in order to adapt processor system operations to estimate total audience population distributions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 13-18, 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621